Citation Nr: 0334987	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  01-01 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The claimant served on active duty in the United States Army 
from June 1967 to May 1969, including service in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied service connection for 
post-traumatic stress disorder (PTSD).


REMAND

This case must be remanded to the RO to schedulde a requested 
videoconference hearing before a traveling Veterans Law Judge 
of the Board of Veterans' Appeals.  The record shows that 
previously scheduled hearings before a Veterans Law Judge of 
the Board of Veterans' Appeals on July 17, 2001, on September 
4, 2100, on January 8, 2002, and on May 21, 2002 have been 
canceled by the claimant, and that pursuant to 38 C.F.R. 
§ 20.704 (2003), he has filed a Motion to reschedule a 
videoconference hearing at the RO before a traveling Veterans 
Law Judge of the Board of Veterans' Apeal.  

The said Motion having been granted by a Veterans Law Judge 
of the Board of Veterans' Apeal, and the claimant and his 
representative having been notified of that action by Board 
letter of November 14, 2003, the case must now be Remanded to 
the RO to schedule that hearing.  


The case is Remanded to the RO for the following actions:

The RO should schedule a videoconference 
hearing date before a traveling Veterans 
Law Judge of the Board of Veterans' 
Appeal, and provide adequate advance 
notice of that hearing to the claimant 
and his representative.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




